Citation Nr: 1752803	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously remanded in May 2012, September 2015, and January 2017 for additional development, which has been completed.


FINDING OF FACT

The most probative evidence indicates that the Veteran's diabetes mellitus did not become manifest until many years after discharge from service and is not shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (2017); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a). A veteran  may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era if he is diagnosed with certain diseases, including diabetes mellitus, type II. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R.      §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also      Haas v. Peake, 525 F.3d 1168, 1197 (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on          the landmass or the inland waters of Vietnam). Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, service connection may also be established with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there       is no requirement that the evidence submitted by the appellant or obtained on        his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert       v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed diabetes mellitus was caused by his military service, including exposure to herbicides.  He testified that they were only a mile or so away from shore in Vietnam and that his duties while aboard the ship he served on required him to travel to the bottom of the ship and stand in stagnant seawater for long periods of time in order to check the water levels of the ship for buoyancy purposes.  Further, he testified that he was pushing bombs and there was a smell he noticed in the void.  However, per the March 2012 Travel Board hearing, the Veteran clarified that he did not set foot in Vietnam or travel      up any inland waterways, as he conceded that his ship was not in brown water.

As an initial matter, the Board notes the record reflects that the Veteran has been diagnosed with diabetes mellitus, type II, shown by the medical evidence of record to be as early as 1999.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the remaining question in this case becomes whether such condition is related to service.  Upon review of the record, the       Board finds that the most probative evidence is against the claim.

In this case, there is no corroborative evidence that the Veteran was exposed to herbicide agents.  The Veteran has stated his personal belief that he was exposed   to herbicide agents from standing in the stagnant ocean water and noticing a smell even while pushing bombs when performing his ship duties during his service.  However, the Veteran conceded that he did not set foot in Vietnam or travel up   any inland waterways.  As the Veteran did not set foot in Vietnam or travel on inland waterways, presumed exposure to herbicides is not warranted, and there is no probative evidence establishing he was actually exposed to herbicides during his service.  While the Veteran alleges such exposure, there is no indication he has any specialized training such that he is competent to identify residual herbicide agents in standing water upon the bottom of his ship.  

In summary, there is no competent and probative evidence indicating that the Veteran 
was actually exposed to herbicides during his military service. Thus, service connection on a presumptive basis as due to herbicide exposure is not warranted.  Likewise, as the Veteran's diabetes mellitus did not manifest within a year following his discharge from service in July 1972, presumptive service connection as a chronic disease pursuant to 38 C.F.R. § 3.309(a) is also not warranted.  As a result, because the provisions for presumptive service connection pursuant to 38 C.F.R. § 3.309 do not apply in the instant case, in order to warrant service connection, proof of actual direct causation          is required.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee, 34 F.3d at 1042.

Turning to the question of whether service connection is warranted on a direct basis, service treatment records show no indication of diabetes mellitus during service.  Indeed, the Veteran's July 1972 separation examination noted a normal endocrine system and urinalysis was negative for sugar.  As there is no competent evidence diabetes mellitus in service or within the one year period following discharge from service, competent evidence linking the current condition to service is needed to establish service connection.

Following service, VA treatment records show that the Veteran has consistently received treatment for diabetes mellitus which has mostly consisted of medication management and diet control.  Of note, in a July 2004 first time visit with a primary care physician, the physician noted the Veteran with a history of medication for diabetes and no family history of diabetes.  In a March 2011 treatment report the Veteran was noted with a history of diabetes of six or more years with the Veteran reporting an onset date of 2001.  In an August 2016 VA pharmacy note, the diagnosis date for diabetes mellitus was noted as being in 1999.

The Veteran's private treatment records dated from July 2011 to May 2016 also denote treatment for diabetes mellitus, consistent with VA treatment records as noted above.  In addition, per a March 2013 private treatment prescription pad     note, the Veteran's private physician noted that the Veteran was diagnosed with diabetes mellitus in 2002.

Although the Veteran testified in March 2012 that his diabetes began in 1972 when he was discharged from service in 1972 and went to the VA hospital where a doctor told him he was "borderline" diabetic, the Board does not find such contention persuasive.  Indeed, the earliest diagnosis of record is noted as being 1999, per      the August 2016 VA pharmacy note.  Moreover, the Veteran has been inconsistent in his reports as to the date of onset for his diabetes mellitus.  In this regard, per    the Veteran's 2004 initial claim for disability benefits, he stated that his diabetes began in 2000.  In addition, per a March 2011 VA eye imaging consult for diabetic retinopathy, the Veteran was noted with a history of diabetes with the Veteran reporting an onset date of 2001; in a September 2011 VA mental health treatment note, the social worker noted that the Veteran reported no alcohol use since 1980 when he was told he had diabetes; in an April 2016 VA eye imaging consult, the Veteran reported an onset date of April 2001 for diabetes; and during an August 2016 VA nutrition assessment, the Veteran reported he was diagnosed with   diabetes in 1972.  In light of the inconsistencies in the Veteran's report of onset   date of diabetes, the Board does not find his contention that he was diagnosed     with diabetes in 1972 to be persuasive. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board   can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown,        7 Vet. App. 498, 511 (1995) (The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

To the extent the Veteran asserts that his diabetes mellitus is related to his service, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his diabetes mellitus is not capable of    lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his diabetes mellitus is not competent medical evidence.

As a final matter, the Board acknowledges that no medical examination or opinion was obtained in regards to the claim for service connection for diabetes mellitus.  However, as there is no competent and credible evidence of diabetes mellitus in service or competent evidence suggesting a relationship between his diabetes   mellitus and service, no examination or opinion is warranted.  See 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (noting where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible a      VA examination is not required).  Additionally, a mere conclusory generalized         lay statement that an in-service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that     VA examination and/or opinion   is not necessary to decide the claim of entitlement    to service connection for diabetes mellitus.

In summary, the preponderance of the probative evidence is against a finding that the Veteran's diabetes mellitus was present in service or to a compensable degree within one year thereafter, or that it was otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

 


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


